DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 8/27/2021.  Claims 1, 3-5, and 7 have been amended.

Response to Arguments
	The objection to the claims have been withdrawn in view of applicant’s amendment.
	The 112 rejections have been withdrawn in view of applicant’s amendment.
	The Tweardy/Bonutti/Rosenfield rejection has been withdrawn in view of applicant’ amendment.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the art of record when considered alone or in combination neither anticipates nor renders obvious a halo vest comprising the halo comprises a holder comprised of two holder units wherein each inner side of the two holder units is arch-shaped and a supporter in horseshoe-shaped, a pair of bridge units is configured onto the 
Regarding dependent claims 2-10, they are allowed due to their dependencies on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Landau of U.S. Patent No. 5,715,541 illustrates a halo vest comprising a halo (151) configured to span from one lateral side of the head to another, the halo (151) comprising a holder (167).  Supporter (143) is not in horseshoe-shaped, and does not include a pair of bridges sticking out from the inner side of the supporter (143).  Holder (167) is not comprised of two holder units.
Calabrese of U.S. Patent No. 3,957,040 discloses a halo vest comprising a halo (32, 34) comprising a holder (84, 58), a supporter (64).  Supporter lacks a pair of bridge units connected with holder (84, 58).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786